PER CURIAM.
Appellant appeals the trial court’s order granting summary judgment on the issue of *1229liability under a contract for the sale of oil and gas leases on lands owned by appellant in Gulf and Liberty Counties. We affirm.
The thrust of appellant’s argument is that the parties did not know the exact amount and description of the lands involved, therefore no agreement was proved on a critical part of the contract. Appellant argues that a material factual issue was in dispute and summary judgment was improper.
We find no merit in those contentions. The record shows that the contract related to oil leases of all lands owned by appellant in Gulf and Liberty counties. The exact determination of acreage was to be made from the public records in the two counties. The memoranda between the parties acknowledging the contract confirmed this. We find no material issue in dispute and hold that the trial court was correct in granting summary judgment on the issue of liability.
The order is accordingly affirmed.
WENTWORTH and JOANOS, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.